DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-10 and 12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (CN104836352B).
Chen in fig. 1 disclosed (claim 1) a stator assembly 10 for an electric motor assembly, said stator assembly comprising: an annular body 100 extending about a central axis, wherein said annular body includes an inner surface and an outer surface, said annular body having a first thickness (D=3.5-10 mm) defined between said inner surface and said outer surface; and at least one stator tooth 200 extending radially from said annular body, said at least one stator tooth including a first tip 210 spaced radially from said annular body, said at least one stator tooth having a second thickness (C=2-8 mm), wherein a ratio of said first thickness to said second thickness  is in a range of .4375 to 5; (claim 3) wherein said first thickness is at least 7 mm; (claim 4) wherein said second thickness is at least 4.67 mm; (claim 5) wherein a ratio of said first thickness to an outer diameter (85-150mm) of said annular body is at least 0.065 (calculated in a range of .023-.118); (claim 6) wherein, in fig. 2, said outer surface includes curved portions and straight portions, said curved portions extend circumferentially about said annular body, said straight portion extend along chords between said curved portions.  Chen disclosed (claims 8 and 14) a stator assembly for an electric motor assembly, said stator assembly comprising an annular body extending about a central axis, wherein said annular body includes an inner surface and an outer surface, said annular body having an outer diameter defined by said outer surface, and a first thickness defined between said inner surface and said outer surface, wherein a ratio of said first thickness to said outer diameter of said annular body is at least 0.065 (as in claim 5); and at least one stator tooth extending radially from said annular body, said at least one stator tooth including a first tip spaced radially from said annular body; wherein said first thickness is less than 8 mm; (claim 9) wherein the ratio of said first thickness to said outer diameter of said annular body is in a range of 0.065 to 0.25; (claim 10) wherein said outer diameter is in a range of 100 mm to 200 mm; (claim 12) wherein said first thickness is in a range of 7 mm to 8 mm; (claim 13) wherein said at least one stator tooth has a second thickness, wherein a ratio of said first thickness to said second thickness is at least 1.1 (as in claim 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837